MEMORANDUM **
Zoltán Megyesi, a native and citizen of Hungary, petitions for review of the Board of Immigration Appeals’ decision that affirmed the Immigration Judge’s (“IJ”) denial of his application for withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, Aruta v. INS, 80 F.3d 1389, 1393 (9th Cir.1996), and we deny the petition.
Megyesi failed to establish that his fear of returning to Hungary because of problems with a Russian gang is on account of a protected ground. Therefore, substantial evidence supports the IJ’s finding that Megyesi failed to show eligibility for withholding of removal. See Ochoa v. Gonzales, 406 F.3d 1166, 1170-72 (9th Cir.2005).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.